         Case 2:19-cv-03261-MMB Document 26 Filed 12/28/20 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 BASHIR SHAMSUDDI                                 CIVIL ACTION

        v.                                        NO. 19-3261

 CLASSIC STAFFING SERVICES

                                            ORDER

       AND NOW, this 28th day of December, 2020, for the reasons stated in the foregoing

Memorandum, Defendant’s Motion for Summary Judgment is DENIED.

                                                    BY THE COURT:

                                                    s/ Michael M. Baylson

                                                    Michael M. Baylson, U.S.D.J.



O:\CIVIL 19\19-3261 SHAMSUDDI V CLASSIC STAFFING\19CV3261 ORDER 12282020.DOCX
